Citation Nr: 0209013	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  92-17 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for pseudofolliculitis 
barbae, currently evaluated as 30 percent disabling.

(The issues of entitlement to increased ratings for left knee 
chondromalacia, rated as 20 percent disabling as of August 
15, 1997, and as 10 percent disabling from January 21, 1992, 
through August 14, 1997, are the subjects of a separate 
appellate decision.)


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney 
(Representation is limited to the issue 
that is the subject of this appellate 
decision.)


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1981.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 1992 in 
which the Waco, Texas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in pertinent part, denied a claim 
of entitlement to a rating greater than 10 percent for 
pseudofolliculitis barbae.  In June 1994, the Board remanded 
that claim.  

The case was thereafter returned to the Board which, in 
December 1998, again denied entitlement to a rating greater 
than 10 percent for pseudofolliculitis barbae.  The veteran 
appealed that denial to the United States Court of Appeals 
for Veterans Claims (Court) which, by means of an Order 
issued in March 1999 pursuant to a joint motion by the 
veteran and VA, vacated the Board's December 1998 denial of 
that claim, and remanded that issue to the Board for further 
action.  That claim was the subject of a Board remand issued 
in July 1999.

In August 1999, the RO increased the rating for the veteran's 
service-connected pseudofolliculitis barbae to 30 percent, 
effective as of May 6, 1999.  The RO subsequently determined 
that January 21, 1992, the date of receipt of the veteran's 
claim, was the appropriate effective date for the assignment 
of that 30 percent rating. 

The veteran's attorney in this case has advised VA that his 
representation of the veteran is limited solely to the issue 
of entitlement to an increased rating for pseudofolliculitis 
barbae.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been obtained, and the case is ready 
for appellate review.

2.  Pseudofolliculitis barbae is manifested primarily by 
pustules, cysts, inflammation, and ingrown hairs; it is not 
shown to be exceptionally repugnant, or productive of 
systemic or nervous manifestations.


CONCLUSION OF LAW

The criteria for an increased rating for pseudofolliculitis 
barbae are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, § 4.118, Diagnostic Code 7806 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Initially, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. Seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable with regard to this 
case, the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folders.  The Board finds that the RO 
advised the veteran of the evidence necessary to support his 
claim, by means of rating decisions, Statements of the Case, 
and subsequent Supplemental Statements of the Case.  Neither 
the veteran nor his representative has indicated the 
existence of any pertinent evidence that has not already been 
obtained or requested; the veteran, in fact, has specifically 
indicated that he had no further evidence to submit on his 
behalf, or that he would allow further VA examination.  The 
RO has made all reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran relative to this 
claim has been obtained and associated with the claims 
folder.  The Board accordingly concludes that the RO has 
either complied with, or gone beyond, these provisions.

The Board therefore finds that the RO has complied with both 
the duty to assist and the duty to notify provisions of the 
VCAA, implementing regulations, and internal VA guidance, and 
that, in light of all of these considerations, it is not 
prejudicial to the claimant to proceed to adjudicate the 
claim on the current record.  See Bernard v. Brown, 4 Vet. 
App. 384.

II.  Analysis

Service connection for pseudofolliculitis barbae was granted 
by the RO in August 1987, at which time a 10 percent rating 
was assigned.  As indicated above, this evaluation was 
thereafter increased to 30 percent.  The veteran currently 
contends that a rating greater than 30 percent should be 
awarded.  After a review of the evidence, however, the Board 
finds that his contentions are not supported by the medical 
record, and that his claim fails.

The severity of service-connected disability is determined by 
a schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries.  The ratings 
shall be based, as far as practicable, upon the average 
impairment of earning capacity resulting from such injuries 
in civilian occupations.  38 U.S.C.A. § 1155 (West 1991).  
The severity of pseudofolliculitis barbae is ascertained, for 
VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2001) (Schedule), under which that disability is 
rating by analogy to eczema; see 38 C.F.R. § 4.20 (2001).  
Under the pertinent criteria, set forth at 38 C.F.R. § 4.118, 
the current 30 percent rating contemplates constant exudation 
or itching, extensive lesions, or marked disfigurement.  An 
increased rating (to 50 percent) is warranted for 
pseudofolliculitis barbae that is manifested by ulceration, 
extensive exfoliation, or crusting, by nervous 
manifestations, or if exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2001).

The criteria for an increased rating are not met.  A private 
physician indicated in September 1999 that he had examined 
the veteran the previous month, and that multiple papules, 
pseudofolliculitis bumps, facial scars and cysts were 
present.  In May 1999, a private dermatologist indicated 
that, on examination in April 1999, there were multiple 
pustules and cysts on the veteran's face, along with multiple 
ingrown hairs, post-inflammatory hyperpigmentation, and 
keloid scar formation.  While these statements show that the 
veteran's skin disorder is disfiguring, this degree of 
disability is adequately compensated by the 30 percent rating 
currently in effect, which contemplates, as noted above, 
extensive lesions or marked disfigurement.  The medical 
evidence does not demonstrate that the veteran's 
pseudofolliculitis barbae is exceptionally disfiguring, that 
there is either ulceration or extensive exfoliation or 
crusting, or that there are systemic or nervous 
manifestations.  

The Board notes that a private physician wrote, in May 2000, 
that he agreed with the September 1999 statement discussed 
above, to the effect that "the rating of 50% on the skin, 
8706 (sic), the manifestation from the face to the chest, and 
right arm with multiple bumps and rash[,] extensive 
exfoliation or crusting and manifestations are service 
connected...."  This statement, however, does not appear to be 
based upon objective examination of the veteran; as such it 
has minimal probative value.  It must also be pointed out 
that diagnostic criteria are regulatory provisions that are 
legal, as opposed to medical, in nature; just as the Board 
cannot proffer medical opinions, a physician cannot render 
legal conclusions, such as the appropriate rating percentage 
that should be assigned under the Schedule.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Medical records dated prior to September 1999 likewise do not 
provide a basis for increasing the rating assigned for the 
veteran's pseudofolliculitis barbae.  A report of private 
medical treatment, dated in April 1999 and discussed by the 
treating physician in a May 1999 statement, notes the 
presence of facial lesions, cysts, and pustules; ingrown 
hairs; keloidal scars; and post-inflammatory 
hyperpigmentation.  In July 1995, the veteran testified at a 
personal hearing that he had constant itching and used 
medication.  The report of a December 1994 VA skin 
examination indicates that there were multiple small fine 
bumps on the neck, and that the veteran  noted at that time 
that these bumps were extremely pruritic.  The report of a 
November 1994 VA skin examination notes numerous facial 
bumps, particularly around the neck, indicating folliculitis; 
the report shows that the veteran indicated that his skin 
itched "very much" and that shaving aggravated the problem, 
though he had not grown a beard.  A September 1992 VA 
treatment record notes that there were complaints of 
persistent itching and irritation of the face; the diagnosis 
was chronic eczema of the face.

These records reflect the presence of pseudofolliculitis 
barbae that has been manifested by cysts, pustules, 
inflammation, and discomfort.  They do not, however, 
demonstrate that there was exfoliation, crusting, or nervous 
manifestations, or that this disorder could be characterized 
as exceptionally repugnant.

The Board also must point out that the veteran has not 
undergone examination by VA for compensation and pension 
purposes since December 1994; although such an examination 
has been offered recently, he advised VA that he did not want 
to be examined by VA, but would instead be presenting reports 
of private examinations.  The Board notes that failure to 
report for a VA examination scheduled pursuant to a claim for 
increased compensation requires that the claim "shall be 
denied"; see 38 C.F.R. § 3.655(b) (2001).  The private 
medical evidence presented by the veteran in this case 
provides an adequate basis upon which to evaluate his skin 
disorder, such that pro forma denial of his claim under that 
regulation can be avoided.  However, it must also be pointed 
out that his unwillingness to undergo VA examination deprives 
him of an opportunity for VA to obtain medical information 
that specifically addresses the criteria under which he is to 
be evaluated.
In brief, the preponderance of the evidence demonstrates that 
the criteria for assignment of a rating greater than 30 
percent for service-connected pseudofolliculitis barbae are 
not met.  The veteran's claim for an increased rating for 
this disorder, accordingly, fails.


ORDER

An increased rating for pseudofolliculitis barbae, currently 
evaluated as 30 percent disabling, is denied.

(The issues of entitlement to increased ratings for left knee 
chondromalacia, rated as 20 percent disabling as of August 
15, 1997, and as 10 percent disabling from January 21, 1992, 
through August 14, 1997, are the subjects of a separate 
appellate decision.)


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

